UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7317


PATRICK TIMOTHY JEFFERS,

                    Plaintiff - Appellant,

             v.

PERRY T. LYONS, JR., Police Investigator; AUSTIN MOON, Middlesex County,
Va. Police Officer; DREW BLAKE, Middlesex County, Va. Police Officer;
LOGAN SAUNDER, State Trooper; MIDDLESEX COUNTY, VIRGINIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:14-cv-01390-AJT-TCB)


Submitted: April 22, 2020                                         Decided: May 4, 2020


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Timothy Jeffers, Appellant Pro Se. Alexander Francuzenko, Philip Corliss Krone,
COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick Timothy Jeffers appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint under 28 U.S.C. § 1915A(b) (2018). We have reviewed the

record and affirm for the reasons stated by the district court with one exception. We

conclude that the district court erred in dismissing Jeffers’ excessive force claim by

construing it as a Fourteenth Amendment violation instead of analyzing it under the Fourth

Amendment. See Graham v. Connor, 490 U.S. 386, 395 (1989). Nevertheless, we affirm

the district court’s dismissal of this claim because Jeffers fails to state a valid excessive

force claim under the Fourth Amendment. See Kerr v. Marshall Univ. Bd. of Governors,

824 F.3d 62, 75 n.13 (4th Cir. 2016) (recognizing that this court “may affirm on any

grounds supported by the record”).

       On appeal, Jeffers also contends that the district court judge should have recused

himself. Because Jeffers did not move the district court for recusal, we review his claim

only for plain error. See United States v. Minard, 856 F.3d 555, 557 (8th Cir. 2017) (stating

standard of review). Jeffers fails to establish that recusal was required. See Belue v.

Leventhal, 640 F.3d 567, 572-74 (4th Cir. 2011) (judicial rulings are rarely valid basis for

bias or partiality motion). Thus, the district court’s failure to recuse did not amount to

error, plain or otherwise.

       Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED

                                             2